              Case 2:19-cr-00240-JAM Document 7 Filed 05/06/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                     CASE NO. 2:19-CR-00240-JAM

12                                 Plaintiff,      ORDER TO UNSEAL INDICTMENT

13                        v.

14   VICTOR Q. BARRAZA,

15                                 Defendant.

16

17         The United States’ motion to unseal the Indictment is GRANTED.

18
     DATED: May 6, 2020
19

20

21

22

23

24

25

26

27

28


      ORDER TO UNSEAL INDICTMENT
